Robert Edmonds Execr to the last will & testament of George Foxwell deceased plaint. agt James Robbinson alias Robertson of blew point alias Scarborough Defendt in an action of the case for non payment of Fifty pounds in Fish wheate & beefe according to the sd James his specialty or ingagement under his hand bearing date the 24th day of august in the yeare. 1671. as may appeare; which sd payment was due or to bee paide (to say) twenty five pounds the .24th day of June. 1674. the other twenty five pounds to bee paide the .15th day of October 1674. as per saide Specialty appeares & due interest of the aforesd Summes for not being paide in due time is here claimed & other due damages according to attachmt Dat. March: 8th 16 74/75 . . . the Jury . . . founde for the plaint. Fifty pounds to bee paide according to bill & costs of Court. Forty two Shillings 2d
Execucion issued May 14° 1675.